DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed February 23, 2021 have been fully considered but they are not persuasive. 
The applicant contends that Baarman only discloses a high level of generality and a “take-it-or-leave-it” negotiation that isn’t much of a negotiation at all (Remarks, pages 9-10).  The applicant states that the Baarman “receiver has no real ability to negotiate different terms other than what is offered by the transmitter.” (Remarks, page 10, emphasis added).  The applicant does not cite to any specific limitations within the claim to indicate how Baarman is “[i]n contrast to amended claim 1” (Remarks, page 10).  
Claim 1 recites receiving a request, transmitting the capacity, and receiving the demanded amount of power”.  In this method, there are two incoming signals and one outgoing.  It is unclear, where in such a limited amount of communication, there exists a negotiation that contrasts with the “very high level of generality” disclosed by Baarman.  The claim does not recite the ability to negotiate “different terms other than what is offered”.  The claim recites two negotiation processes which result in requesting two different amounts of demanded power.  There is no indication in the claim of any specific negotiation steps that include the exchange and adjustment of “terms”.
The claim recites “receiving a demanded amount of power … the demanded amount of power being less than the first available amount of power”.  Baarman 
Next, the applicant quotes the entirety of the last two amended paragraphs of claim 1 and concludes that it is in contrast to Baarman (Remarks, pages 10-11).  These limitations were taken from claim 2-3 and 5, with a slight addition of the step of “stopping transmission” upon the transmitter state changing.  The applicant has not shown any error in the art rejections of these dependent claim.  Moving rejected limitations into the independent claim does not overcome the prior art.  
The applicant argues that “at best, Baarman merely suggests performing a second iteration of the exact same process shown in Fig. 1.5” (Remarks, page 11).  A second iteration is exactly what is being claimed.  Claim 1 recites “re-entering the negotiation process” (emphasis added).  The underlined portion indicates that this limitation must refer to the previous negotiation process already defined.  Thus it is “a second iteration of the exact same process”.  Baarman discloses the three negotiation process steps and carrying them out again upon the proper conditions being met.
The critical feature here is what initiates the second iteration.  Baarman was cited as anticipating the limitation of changing the state of the transmitter based on an external factor (art rejections of claims 2-3).  The applicant has not addressed or rebutted the analysis of these claims.
Baarman also discloses the “stopping transmission” step that occurs upon the re-entering of the negotiation process (which the applicant does not argue against).  In the art rejection of claim 3, Baarman was cited as reducing power to 
The applicant also states that the claims have been amended “to include features similar to the allowable subject matter in the parent application” (Remarks, page 7).  It is unclear to which limitations the applicant is referring (no citations have been provided).  Further, the amendments made to the independent claims appear to be taken almost exclusively from the dependent claims.  It is unclear which limitations have been added from another application. 
The art rejection is maintained.
Claim Objections
Claims 7 and 13 are objected to because the last paragraph of each claim recites “receiving second wireless power from the wireless power receiver”.  This should state that power is received “from the wireless power transmitter”.
Appropriate correction is required.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 4, 6-7, 10, 12-13, 16 and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Baarman (US 2010/0171461).

performing a negotiation process with a wireless power receiver for negotiating a power transmission condition, the negotiation process being performed in a specific order comprising: 
receiving a request signal from the wireless power receiver (fig 1.5, “Valid Device ID and Device Read for Power”) to retrieve a capability of the wireless power transmitter, the capability including a first available amount of power of the wireless power transmitter, 
transmitting the capability to the wireless power receiver (fig 1.5 “Power Transfer Init state” and par 72), in response to the request signal, so that the wireless power receiver determines a demanded amount of power based on the available amount of power, and 
receiving the demanded amount of power to set up the power transmission condition from the wireless power receiver (fig 1.5 “Power Transfer Init State” and par 72), the demanded amount of power being less than the first available amount of power of the wireless power transmitter (par 72; see below); and 
transmitting first wireless power to the wireless power receiver based on the power transmission condition when the demanded amount of power is less than the first available amount of power and allowable by the wireless power 
in response to a state of the wireless power transmitting changing to a reduced capacity based on an external factor (the external factor is any of “communications timeout” or “frequency limit exceeded”) while conducting power transmission, stopping power transmission (the external factor causes the flowchart to exit “power transfer state” and transition to “off state”) of the first wireless power and re-entering the negotiation process with the wireless power receiver (after off-state, the flowchart moves to the Ping Init State (which is the beginning of the negotiation process) to generate an adjusted power transmission condition different than the power transmission condition (par 74); and
transmitting second wireless power to the wireless power receiver according to the adjusted power transmission condition (par 74), the second wireless power being different than the first wireless power (par 72 vs. 74).
Baarman discloses that the transmitter sends out a ping signal.  The receiver responds to this ping by sending its device ID (par 72).  This is interpreted as the request signal.  It is noted that the claim defines the request signal only by the response it solicits from the transmitter; the substance/information/format of the request signal itself is not defined in the claim.
Next, Baarman disclose that the transmitter sends its power capability (par 72; which corresponds to the “power transfer init state” of fig 1.5).  In response, the receiver “demands” the power it needs (par 72).  In this situation, the receiver demands less 
Next, an “external factor” causes the Baarman transmitter to stop transmitting power (it turns off) and re-enter the negotiation process (beginning with a new ping signal).  Upon a reply, Baarman is interpreted in having a reduced power capacity (it had been sending power to the receiver and depleting its reserves).  Thus, in the second iteration of the negotiation, the Baarman transmitter capacity is lower than the receiver’s requirement (par 74).  Thus, the receiver must either lower its demand or accept no power.  Upon accepting the reduced power, Baarman’s system as set of a “an adjusted power transmission condition”, where “the second wireless power being different than the first wireless power”.  
Support for this interpretation can be found in figure 11, which shows that the system capacity reduces over time.  The Baarman disclosure is enabling for having a sequence that follows the pattern of: 
a)	in a first negotiation iteration, a device has a need of 8W that is less than the system capacity of 10W;
b)	in a second negotiation iteration, the same device needs more power (8W) than is available (reduced to 5W).  
Other values for the device need (5W, 8W) and system capacity (5W, 10W, 15W) are also possible to demonstrate the sequence that anticipates claim 1.
With respect to claim 4, Baarman discloses in response to a state of the wireless power receiver changing while conducting power transmission, re-entering the 
With respect to claim 6, Baarman discloses the demanded amount of power of the wireless power receiver is within a range of the first available amount of power of the wireless power transmitter (par 74).  
Baarman’s receiver sends its “demand” after it already known the transmitter’s capability (the first available amount of power; see par 74).  Thus, the two values are “within a range” of each other.  The claim does not otherwise define this range by any boundaries.
With respect to claim 7, Baarman discloses a method for receiving wireless power by a wireless power receiver (fig 1.5 and 2; par 47 and 68-75), the method comprising: 
performing a negotiation process with a wireless power transmitter for negotiating a power transmission condition, the negotiation process being performing is a specific order comprising: 
transmitting a request signal to the wireless power transmitter (fig 1.5 “Valid Device ID And Device Ready for Power”) to retrieve a capability of the wireless power transmitter, 
receiving the capability from the wireless power transmitter in response to the request signal (par 72), the capability including an available amount of power of the wireless power transmitter,

transmitting the demanded amount of power to set up the power transmission condition to the wireless power transmitter (par 74); 
receiving first wireless power from the wireless power transmitter based on the power transmission condition when the demanded amount of power is less than the first available amount of power (par 72) allowable by the wireless power transmitter based on the capability of the wireless power transmitter (fig 1.5 “Power Transfer State”);
in response to a state of the wireless power transmitting changing to a reduced capacity based on an external factor (the external factor is any of “communications timeout” or “frequency limit exceeded”), losing reception of the first wireless power (the external factor causes the flowchart to exit “power transfer state” and transition to “off state”) and re-entering the negotiation process with the wireless power transmitter (after off-state, the flowchart moves to the Ping Init State (which is the beginning of the negotiation process) to generate an adjusted power transmission condition different than the power transmission condition (par 74); and
receiving second wireless power to the wireless power transmitter according to the adjusted power transmission condition (par 74), the second wireless power being different than the first wireless power (par 72 vs. 74).


With respect to claims 10 and 12, Baarman discloses the recited method steps, as discussed above in the art rejections of claims 4 and 6, respectively.
With respect to claim 13, Baarman discloses a wireless power receiver for receiving wireless power (fig 1, 1.5 and 2; par 33, 47 and 68-75), the wireless power receiver comprising: a controller (inherent; the Baarman receiver successfully communicates and exchanges information with the transmitter in a programmed order; this indicates the presence of a “controller”) configured to perform the negotiation process of claim 7 with a wireless power transmitter (see art rejection of claim 7); a coil (30) configured to receive the power (the conditions recited in the claim do not affect the structure/configuration of the coil); and a rectifier (34) configured to transfer DC power to a load by converting the wireless power received from the wireless power transmitter.   Baarman further discloses the change in transmitter state, stopping the transmission of power and re-entering the negotiation process that results in a change in how much power is transmitted, as discussed above in the art rejection of claim 1.
Baarman discloses that the figure 2 flowchart is carried out within a receiver that includes a generic controller, a coil, and a rectifier.  
With respect to claims 16 and 18, Baarman discloses the configuration of the receiver controller, as discussed above in the rejections of claims 4 and 6, respectively.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADI AMRANY/           Primary Examiner, Art Unit 2836